In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00133-CR



        DAVID MICHAEL DOLLINS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Franklin County, Texas
                Trial Court No. F-8840




       Before Morriss, C.J., Carter and Moseley, JJ.
                                          ORDER

        David Michael Dollins, appellant, was convicted of escape and was sentenced to serve

two years, six months in jail. Dollins timely filed a notice of appeal July 21, 2014. The

appellate record was completed with the filing of the reporter’s record September 24, making

Dollins’ appellate brief originally due October 24. This deadline was extended twice by this

Court on Dollins’ motion, resulting in the current due date of December 15. Dollins has now

filed a third motion seeking an additional extension of the briefing deadline.

        We have reviewed Dollins’ third motion to extend as well as the appellate record, and we

find no compelling information to convince us that this brief requires more time to prepare. The

motion to extend time to file Dollins’ appellate brief is overruled.

        We order counsel to file Dollins’ appellate brief(s) with this Court on or before January 5,

2015.

        IT IS SO ORDERED.

                                                      BY THE COURT

Date: December 23, 2014




                                                  2